Mr. Chief Justice Hernández
delivered the opinion of the court.
By a public deed executed in the town of Ciales on July 27, 1904, before Notary Francisco Prado Morales and witnessed by Salvador Ledesma and Ramón Montrjo, a property *802which,, according to the description given therein, contains 6 cuerdas of land, was sold by Eusebia González Ríos to José Villanueva Bonilla, and in the same deed the purchaser, with the consent of his wife, Petronila Otero Miranda, acknowledged a mortgage encumbering the property in favor of Juan Montes Núñez. The deed was signed by Eusebia Gonzalez and Juan Montes and by the witnesses Ledesma and Montijo, but Pedro Hernández, who is not shown to be a witness and whose residence is not given, signed for José Villanueva and Petronila Otero.
■ When this instrument was presented in the Registry of Property of Arecibo for admission to record the registrar refused to record it, and stated his reasons therefor in a note, which, copied literally, reads as follows:
“Admission of this instrument to record is denied for the reasons that it appears that at their request Pedro Hernández signed it for the parties, José Villanueva Bonilla and Petronila Otero Miranda, because neither of them knew how to write. This fact renders the instrument void, because it should have been signed for them by one of the witnesses, who, after signing for himself as such witness, should have signed for these parties at their request inasmuch as they were unable to do so, as provided in article 27 of the Mortgage Law which agrets with article 53 of the Regulations for its enforcement, both of which were in force at the time the instrument was executed; and owing to this incurable defect a cautionary notice effective for 120 days is entered, in compliance with section 7 of the Act of March 1, 1902, page 129 of volume 18 of Ciales, property No. 1004, entry letter B. Arecibo, June 7, 1912. A Malaret, Substitute Registrar.”
Said refusal of the registrar is submitted to our consideration by means of an administrative appeal taken therefrom .by José Villanueva y Bonilla and Petronila Otero.
The question involved in this case has already been decided in our opinion rendered in the case of Rodríguez v. The Registrar of Property of Ponce, 14 P. R. R., 715.
In the case of Rodríguez v. The Registrar of Property of Ponce we held that as section 14 of the Notarial Law, ap*803proved March 8, 1906, providing that, should the parties to an instrument or any of them be unable' to sign, the notary shall state that fact and one of the witnesses shall sign for such party or parties, said witness preceding his signature by a note in his own handwriting stating that he signs for himself and for the party or parties unable to sign, had not been complied with, the signature placed on the instrument for Ezequiel Rodríguez Justiniano by Adolfo G-rana Vélez, who was not a witness to the execution of the instrument, had no legal effect, and that said document, therefore, contained an incurable defect which barred it from admission to record in the registry.
It is true that said document was executed on January 30, 1908, when the Notarial Law of March 8, 1906, was already in force, while the instrument in question in this case was executed on July 27, 1904, and therefore must be governed by the provisions of the Notarial Law and the Regulations for its enforcement of October 29, 1873, which was then in force. But section 14 of the Notarial Law of March 8, 1906, is a reproduction of the provisions contained in section 53 of the Regulations of October 29, 1873. The doctrine laid down in the case cited above is applicable to the present case and need not he modified since there is no reason therefor.
For the reasons stated the decision appealed from should be affirmed.

Affirmed.

Justices MacLeary, Wolf, del Toro and Aldrey concurred.